 BURRISINDUSTRIES, INC.Burris Industries,Inc.andUBC, SouthernCouncil ofIndustrialWorkers, UnitedBrotherhood of Carpen-ters and Joiners of America,AFL-CIO. Cases26-CA-5185 and 26-CA-5263March 25, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn December 12, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thorrity in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,'andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Burris Industries, Inc., Prairie,Missis-sippi, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommended Or-der,1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2While we agree that certain of Respondent's officials and supervisors,on April 25, 1974, engaged in surveillance and thereby violated Sec. 8(a)(1)of the Act, we do not agree that the record clearly supports such a findingconcerning Supervisor Joe Moore Contrary to the Administrative LawJudge's statement, Moore did not testify that he drove in the area of thechurchWe also agree with the Administrative Law Judge that the Respondentviolated Sec. 8(a)(4) and (1) by reprimanding Mary Drake and RobbieAnderson for being absent from work the morning of the hearing date Itis clear that each of them had received permission to be absent for the-wholeday from the personnel manager, who was fully aware that the hearing wasscheduled for 1 p.m— and the comments of Supervisor Nabors to Andersonat the time of the reprimand reveals the true reason therefor; i e , Respon-dent's displeasure with the employees' testifying at the hearing. Cf.RoyalManufacturing Company,177 NLRB 264 (1969).DECISIONSTATEMENT OF THE CASE91THOMAS A. Ricci, Administrative Law Judge: A hearing inthis proceeding was held on October 22, 23, and 24, 1974, atAberdeen, Mississippi, on complaint of the General Counselagainst Burris Industries, Inc., herein called the Respondentor the Company. The charges were filed on July 3, 1974 (Case26-CA-5185),andonAugust21,1974(Case26-CA-5263), by UBC, Southern Council of IndustrialWorkers, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, herein called the-Union, and the initialcomplaint issued on August 20, 1974. The issues are whetherthe Respondent violated Section 8(a)(1), (3), and (4) of theAct. A brief was received after the close of the hearing fromthe General Counsel.Upon the entire record' and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Mississippi corporation with an officeand place of business in Prairie, Mississippi, where it is en-gaged in the manufacture and distribution of furniture. Dur-ing the past 12 months, the Respondent purchased and re-ceived at this location products valued in excess of $50,000directly from out-of-state sources, and during the sameperiod sold and shipped from this location products valuedin excess of $50,000 directly to points located outside theState of Mississippi. I find that the Respondent is engaged incommerce within the meaning of the Act.IITHE LABORORGANIZATION INVOLVEDI find that UBC, Southern Councilof IndustrialWorkers,United Brotherhood of Carpentersand Joinersof America,AFL-CIO,isa labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Picture of the CaseA union movement started among the approximately 425employees at the. Respondent's Prairie plant early in April1974. A number of union meetings were held in various loca-tions during the next few months and a Labor Board hearingon the Union's representation election petition was held onAugust 13. One of the principal activists generating prounionsentiment was Johnnie Drake. Between April 8, when thefirst organizational meeting took place at the home of em-ployee Eva Reese, and June 19, when he was discharged,Drake successfully solicited signatures to about 120 unioncards and delivered them to the Union's business agent. Aprincipal allegation of the complaint is that Drake was dis-IThe General Counsel filed a motion to correct certain enumeratedtypographical errors in the record transcript of testimony. The motionstands unopposed and is granted.217 NLRB No. 25 92DECISIONSOF NATIONALLABOR RELATIONS BOARDcharged because of his union activities and that thereby theRespondent violated Section 8(a)(3) of the Act.The other major charges are that agents of the Companyresorted to coercive conduct aimed at intimidating the em-ployees so that they would abandon their union resolve. Thisimproper conduct, as alleged in the complaint, took the formof illegal interrogation, threats. of economic retaliation, andovert surveillance of union meetings-all said to have vi-olated Section 8(a)(1).There are a number of direct questions of cred-ibility-employee witnesses called by the General Coun-sel telling what they heard supervisors say and what they sawthem do, and the Respondent's witnesses, virtually all com-pany agents, ostensibly giving the first group the lie. This istrue of all the alleged violations of Section 8(a)(1). As to thedischarge of Drake, there is also a credibility issue-was it orwas it not he who worked on the defective chair parts whichthe Respondent says justified a reprimand and consequentdismissal because it was the third he had received in 9months? Resolution of the specific question, however, doesnot dispose of the discharge issue. The theory of complaintas to Drake is that, even assuming he made certain mistakesat work that day, the Respondent seized upon the incident asa pretext to get rid of him, and that its real motivation wasto remove from the plant so outstanding a union protagonist.An ultimate finding of unlawful discharge would be an infer-ence, justified or not justified by consideration of all relevantfacts.B.Violationsof Section 8(a)(1)At the first gathering of employees with Union BusinessAgent Bracken, at the home of Eva Reese on April 8, 1974,therewere eight or nine employees, including Mrs.Mary Drake, her three sons-Johnnie, Clinton, andHerman-and Mabel Drake, a daughter-in-law. Everybodysigned union cards and the next day, according to uncon-tradicted and therefore credible testimony, Johnnie Drakestarted soliciting signatures for others; he had 23 very quicklythat day.The next day, at about noon, a floorlady, not herself asupervisor in the statutory sense, told Mrs. Drake that one ofher boys had some union cards, and pointed to Johnnie as theone. The mother, apprehensive about her son, went to himand in the immediate presence of Supervisor Robert Criddleasked was it true. She received the answer many mothersreceive today-that if he did have union cards it was none ofher business. Later in the afternoon Billy McCaney, the Re-spondent's personnel manager, came to Mrs. Drake's sewingmachine, and there was talk about the Union; here the firstcredibilityquestion emerges.According to Mrs. Drake,McCaney said: "Mary, a boy told me Pony [Johnnie'snickname] had some union cards," and when the lady an-swered she did not know, he continued with: "You'd bettertalk to him, because if he gets fired on account of union, thatwould go in on his record and he won't get no job at none ofthese other plants." The employee said she would talk to herson.Mrs. Drake went on to testify that McCaney returned toher place of work later the same afternoon, to say: -Mary,we are going to have to put the hurt on Pony.' And I lookedup at him and I said, `What now, Billy?' And he said, `A boytold me that Pony tried to get him to sign a. Union card."Now Mrs. Drake said the personnel manager should confrontthe two-her son and the other boy-to find out who was-telling the truth. Her final detail of this incident is that thenext day, at the water fountain, McCaney asked her had sheinquired of her son about his having any union cards.The personnel manager gave a different version. He startedby denying he asked did the son have union cards, or voicingany threats. He testified Mrs. Drake called him to her workstation and "... asked had I heard a rumor that Johnnie, orPony she calls him, had union cards," and that when heanswered he had heard the rumor she said she did not believeit.On cross-examination, the witness then put it this way:"Mary called me to her machine and asked me if I had heardthat Johnnie, or Pony as she called him, was passing outunion cards or had union cards." Asked had he then told thewoman "to be sure that she did talk to him;" the witnessadmitted: "I could have said it."One of the few clear facts shown by this record is that Mrs.Drake-regardless of whether she has or does not have justcause-is frightened by the danger of retaliation from man-agement for any kind of conduct of which it disapproves.When she went to her son to inquire did he really have unioncards, after the floorlady mentioned the possibility, she did sobecause "I wanted him to deny it because I didn't want himto get fired." Four months later she was subpenaed by theUnion to testify at the Labor Board hearing and did so. Thenext day her immediate supervisor, Laverne Nabors, withwhom she has worked for years, asked her to come to theoffice without telling her why. Mrs. Drake had no idea whyshe was wanted in the office. The following is from her uncon-tradicted testimony:... she same to my machine and told me, "Come onMary, you got to go with me." And I said "Where areyou going?" And, she said, "You got to go to the office."I said, "Miss Lavern, please don't take me to the office."She said, "Come on, Mary, you got to go with me, now,come on." I said, "Miss Lavern, please, ya'll going to fireme." She said, "No, when something's going to happen,don't I always warn you?" And I told her, "Yes." Shesaid, "Well, trust me." And I told her, "Okay."IfMcCaney is to be believed, this frightened woman in-formed on her son by volunteering to the personnel managerthe knowledge that the young man "was passing out unioncards." I do not credit McCaney, both on the ground of therelative demeanor of the two witnesses, and on the basis ofrational human probabilities. There is more reason for reject-ing the testimony of the personnel manager. Several em-ployees testified that on April 25, while 30 or 40 employeeswere gathered in front of the Morgan Chapel Church inAberdeen, 8 miles away from the plant, 4 supervisors droveslowly back and forth in front of the premises and looked atwho was there. One of the supervisors identified wasMcCaney. Denying that he had engaged in any act of surveil-lance,McCaney started by saying he simply happened to passnear the church that evening, a block away, shortly before 7p.m., but not later. Asked on cross-examination what he wasdoing in that area that night, he answered: "I was just riding9f BURRIS INDUSTRIES, INC.93Q.Was this just a leisurely drive or what?A. No.Q. Well, you were riding. Why were you riding? Wereyou going somewhere or coming from somewhere?A. Not really. I knew there was a union meeting goingon.. . someone told me.... I knew it was in a church.McCaney also denied having interrogated Mrs. Drake abouther son's activities the followingmorning onApril 9 at thewater fountain.On the credited testimony of Mrs. Drake set out above, andthat of Johnnie Drake that he saw McCaney twice driveslowly in front of the church where the employees were wait-ing to hold their union meeting, I find that the personnelmanagercoercively interrogated Mrs. Drake about the unionactivities of her son, threatened he would be discharged forunion activities, threatened to blacklist him against otherpossible employment because of such activities, and spiedupon the unionmeetingof the employees. I find that by eachof these acts of its personnelmanagerthe Respondent vi-olated Section 8(a)(l) of the Act.-Mrs. Drake and her son, Clinton, testified they saw Sam-mie Carson, a supervisor, pass slowly past the gathered em-ployees in front of the church before the meeting of April 25,make a U-turn at the end of the street, and slowly drive backagain.Johnnie Drake said that in addition to seeing Carsonpass twice he also saw Supervisor Joe Moore (fourtimes) andPlant Manager Byron Wilson (twice) drive slowly by, alwayswhile the employees stood waiting in front of the building.Clinton testified he too saw these other threemanagementpeople drive by slowly. These witnesses were corroborated byemployee Eva Reeseas toboth Wilson and Carson.The denials offered by Wilson, Carson, and Moore areunconvincing. Wilson said he did drive by the church but thatitwas earlier and he saw no one. Then he added he went therebecause he "had beenalerted" to the fact there would beunionactivities "within the northeast area of Mississippi." "Ihad also heard that afternoon or sometime a day or two priorto that time that there was tobe a unionmeeting. . . . ThenI heard later that afternoon thatitwas goingto be at a churchin Aberdeen, and I didn't know exactly where the churchwas, And after I got off work and went home that afternoon,I drove down just to locate the church." Carson said helives5 miles away from Aberdeenin onedirection and that he thatevening went to dine at a restaurant 5 miles out of town inthe other direction, and just happened to drive by the churchwhen the employees were gathered to hold theirunion meet-ing.Denying any spying objective, he said thatwhen someemployees yelled at him he made a U-turn and went away.He had no reason for making a U-turn, for he said he knowsof no dead-end street in that area.Moore told a story of his just being on the way to feed hishorse in the country when he passed in theareaof the church.Thiswas mass surveillance,planned as virtually admittedby the two top officials of the Company-thegeneralmanager and the personnelmanager.The lower supervisorswere simply following the pattern set by topmanagement. Ifind the company agents deliberately set out to spy upon theemployees' union activities, to ascertain the identity of theparticular persons involved, and to intimidate them by theirverypresence in such numbers that night. By all this theRespondent violated Section 8(a)(1) of the Act. The massactivity reveals a determination, howeverillegalthe methods,to put a stop to the union campaign.Moore's testimony about a talk with Johnnie Drake thenext morning was no more persuasive. Drake testified Moorecameto him and asked had he attended the meeting the nightbefore, and that in response he said yes, and invited Mooreto come next Thursday. While ostensibly denying illegal in-terrogation, Moore said he had heard there would be a unionmeetingat a church the night before, he went out of his workdepartment into Drake's work area the next day, and put hisquestion this way: "I asked him if he carried his Bible tochurch'last night." He was interrogating the employee, pureand simple.Ifind the inquiry to have been still another-violation of the Act.Mrs. Drake also told of being questioned by Laverne Na-bors, her, supervisor, the morning after this meeting. ShetestifiedNabors first asked had she gone to the meeting, andthen kept asking were employees Jenkins or Cripper or Pruittthere. Drake answered she recalled no one except herself, herchildren, and Eva Reese. I do not credit Nabors' denials ofall this interrogation, forMrs. Drake's testimony is com-pletely consistent with the proven activities of like kind by theother managementrepresentatives. Supervisor Nabors' inter-rogation of Mary Drake constituted further violations of Sec-tion 8(a)(1) chargeable to the Respondent.The unlawful surveillance continued. There was anotherunion meetingon about May 16 at a Masonic Temple in thetown of Prairie, close to the Respondent's plant, EarnestEwing, then an employee, and Eva Reese testified they sawJohnnie Earnest, a supervisor, slowly drive by while seven oreight employees were waiting to go into the meeting. Ewingalso saidthat the day before Earnest told him, ". . . to go andsee who was going to be at the meeting and come back andtell him." Ewing continued that the morning after the meet-ing he told the supervisor the names of three employees whohad attended the meeting-Mary Drake, Johnnie Drake, andMabel Drake-and that when he could rememeber no morenamesthe supervisor took him through the production areaand had him point out others to him. Ewing said he did that.He then added that later in the day Supervisor Earnest cameback to him to say he had reported the information to PlantManager Wilson and Personnel Manager McCaney and nowwanted to thank him. The supervisor's story is that he diddrivenearthe Masonic Temple that night, "made the circlethere andcameback," "there was some people there," andthat then he went to his bootlegger. "I didn't know what wasgoing on there I justassumed itaught be a union meeting.As far as knowing, I didn't know." He denied asking theemployee to go to the meeting or to report who had beenthere.He said Ewing simply volunteered, told him somenamesthe next day. The supervisor then testified: "I said whoelse and he told me some more people." Half admissions andhalf denials will not do in a total picture of determined sur-veillance such as this one. I credit employee Ewing, and I findthat by Supervisor Earnest's request that Ewing go to themeetingfor the purpose of reporting, by his going to theMasonic Temple to see who might be there, and by his askingthe employee for additional names of employees who hadattended the meeting, the Respondent repeatedly violatedSection 8(a)(1) of the Act. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDComment on just one otherinstanceof planned surveil-lance will suffice. Bracken, the union representative, spentmuch time near the plantin andabout the small town ofPrairie; perhaps half a mile away from the plant, the townconsists of no more than two servicestations,a grocery store,a dairy bar, and a post office, all clustered on the highway.He drove away from the stores one day to call on Ewing, andSupervisorMoore followed him in his own automobile.Bracken said Moore turned from one highway into anotherexactly as he was doing, drove past Ewing's home afterBracken had stopped and was talking to Ewing on the grass,and then drove back and forth,passingfourtimesin front ofthe employee's homebefore returning back in the directionfrom which he had followed the union agent. Moore admittedhe drove behind Bracken, turned left into a second road ^ asBracken did, "went on down the road . . . turned around andcame back."Q. Why did you go twomilespast his car and decideto turn around and come on back to the plant?A. I decided I'd go back to the plant.Q. Why at that point and time did you decide to makea U turn and come back, is what I'm trying to ask?A. I just went back to the plant.As it happened, at the moment Ewingwas nolonger anemployee of the Company, but there can be no questionMoore was carrying out theillegalsurveillance strategyplanned by the Respondent. It was clearly implementation ofa company policy.The General Counsel also offered testimony intended toprove still further acts of impropersurveillance, largely uponthe organizational activities, of BusinessAgentBracken, onthe public street in front of the plant and at the cluster ofstores about 500 yards away, the small area calledPrairie.The spying here is alleged to have occurred in September. Theevidence does not suffice to prove any unfair labor practicesunder these complaint allegationsand Ifind none.In warmweather many employees, and supervisors as well, make it apractice to sit in their cars to eat lunch, even under the treesbordering the street outside the plant property. Many moredrive each day at noon hour to the nearby stores to buysandwiches or drinks. They clutter theareawhile eating.Bracken was there many times, at both locations,and some-times talked to employees.He, andothers,sometimes saw onesupervisor or another "look" at him. Somebody tried to takepictures of one or two supervisors sitting in the cars whileeating. It ishardly proof of illegalsurveillance, in the "look-ing" becausethe supervisor "ducked" in his seatand did notwantto be photographed.C. Discharge of Johnnie DrakeDrake's job was primarily to sew chair backs comingthrough his workstation,chairs of many different styles andcolors. Part of histime was spentdoing other kinds of work,some called tying buttons to stuffed chairs, astimepermittedand asthe flow of work required. Robert Criddle, the fore-man of the department, also, part of his time, did sewing ofbacks at the machines, as well as other work,again as thevarying production needs demanded. On themorning of June19, 1974, between 7 a.m., when he arrived, and 10 a.m., whenhe was summarily discharged, Drake did both kinds of work.He testified that after sewing a small number of backs, he wastold by Criddle to do the tying, and that he spent most of theremaining time doing only that. He also testified that Criddlesewed backs in greater number that morning, indeed thatCriddle sewed most - of whatever backs came through. Indirect conflict, Criddle insisted at the hearing he did no sew-ing of backs at all that day until after Drake was discharged.Whoever it was that sewed which backs that morning, therewas agreement among the witnesses at the hearing that someof the chair backs sewed early in the morning were imper-fectly made and needed correction. There was also seemingagreementthat the defectiveoneswere all styled model 369,as distinguished from other styles alsogoingthrough. Therehad for several months been complaints-from customersand from various officials within the company-about thissame error in sewing, both on model 369 chairs and on othermodels.On June 19, two management agents from the Respon-dent's main office were making their usual monthly visit tothe Prairie plant, and walked through the production areawith Manager Wilson. They noticed some defectively sewnbacks. It is not possible to make a clear and definitive findingof what happened then, for the employee witnesses disagreewith the Respondent's witnesses, and in a critical sense theCompanywitnesses were inconsistent among themselves. Butin any event, within a matter of minutes Drake was given awritten reprimand reading "for not sewing bottom of backsright," and immediately discharged.At the moment that the defective model 369 backs werenoticed by the management officials, Drake and Criddle gotinto a dispute over which of the two had worked on them,each blaming the other; they continued the argument, eachdenying responsibility for those particular errors, at the hear-ing. Their protests were to be expected, what with the poorwork being somehow tied to oneman'sloss of a job and thesame issuebecoming a major question in outright litigation.On the pinpointed question of who worked on those particu-lar few chairs at that particular time I cannot accept theconclusionary insistence of either man. Drake said he didwork on some backs on and off during the morning, but feltsure he never touched a model 369 chair. At one point he saidthe visitors were looking at "My work ... the work that Ihad-was supposed to be done." He then clarified he meanthis work on other model chairs. Criddle said he did not workon any chairs at all before 10 o'clock, but Virgil Kirby andClinton Drake, both working in the same department andvery close by, testified they saw Criddle working on chairbacks. They might not have been able to see it was model 369chairs he did, but they were certainly close enough to see itwas chair backs. Moreover, it is a fact Criddle does oftenwork on such backs; he even admitted he had sometimeshimself sewn the backs improperly. Despite the foreman'sdenial, I do credit the testimony of the-three employees thatCriddle did work on chair backs that, morning, and he mayvery well have made errors that day also. In the circum-stances, nevertheless, it is possibleWilson, the manager,could have formed the impression these particular bad backshad been made by Drake.I think, however, that the essential question raised by thecomplaint over Drake's discharge is not answered with final- BURRIS INDUSTRIES, INC.95ity either by a finding it was he who made those errors, or bya theory that Wilson thought he had made them. There areother facts pointing to an inference Drake was not dischargedbecause of defective work.He testifiedvery clearlythat whenthe subject of the bad chairs came up, with the visiting offi-cials present, the manager told Criddle to give Drake a repri-mand,and that when the foreman said Drake already hadtwo, Wilson gave the foreman a direct order to fire him thenand there.When called to testify as an adverse witness at thestart of the hearing,Wilson said flatly it was Criddle whomade the decision to terminate Drake, and that he was notsure anyone else in management had anything to do with it.In complete contradiction,Criddle's testimony shows clearlyhe was disassociating himself from the decision to fire theman. He said it was Keith,the plant superintendent, a man-agement agent over him but under Wilson,who instructedhim to give Drake a reprimand.When Criddle,still as hetestified,answered by telling Keith the employee already hadtwo, he was revealing his reluctance even to make out areprimand slip, and only called Drake to the office to be firedafterKeith said to him he, Keith, "had no alternative." Tosay, as Wilson would have it, that Criddle decided Drake hadto go is simply not true. One asks: why this deception by theplant managerat thehearing?In fact,all three of the Respondent'switnesses-Wilson,Keith,and Criddle-spoke at the hearing as though the deci-sion to dismiss Drake was a mechanical functioning of anumerical formula,with no human thinking or considerationentering into the matter at all. Wilson said that all he did wassay to Keith, "Take care of this problem," walked away andwas not involved in whatever happened later.Keith also saidhis part in the affair was limited to calling Criddle andanother foreman,and "I pointed out the problem to them andtold them to get the problem solved."He -added that whenCriddle said he already had once talked to Drake, he, Keith,told him "put him on reprimand." And Criddle, as alreadyset out above,simply said there were already two reprimands.The truth is he had no part in any decisionmaking process.The Respondent's affirmative defense of discharge for causeseems to be-it filed no brief-that whenever it is proved anemployer writes out a third reprimand slip for a man, andthat it has discharged other employees to whom three repri-mand slips were issued,it follows of necessity and conclu-sively there could have been no motivation in the act ofdiscrimination except automatic application of a rule. Theapproach removes from any consideration the overt unfairlabor practices committedby themanagement representa-tives as otherwise shown on this record.A reading of thetestimony leaves the impression the company witnesses weredeliberatelyavoiding the question whether Drake wasreleased for improperly sewing backs.With this, the rule,which has no mind, becomes the determining factor in thecase,and there can beno charge of illegal intent made againsta rule.I do not think the union animus in the Respondent re-vealed by this total record, aimed against the union move-ment generally and also against Johnnie Drake individually,can be so facilely swept away and ignored.The widespreadcampaign to survey the union activities,in which most of themanagers engaged,revealsa clear intentto ferret out theunioneers.Drake was seen more than once by his supervisorsat the-union meeting locations.When Supervisor Earnestasked Ewing to go to the meeting and report back, Ewinggave the supervisor Drake's name the next day.Wilson'sconclusionary assertion of innocence is unconvincing formany reasons.Asked byhis own lawyer what Drake wasdoing when he arrived that morning with the visitors,Wilsonsaid"He was sitting at a sewing machine sewing buttons."This is exactly what Drake testified to. In the next breath thelawyer straightened out the witness' testimony:"Q. He wasat the machine sewing backs when you gotthere? A. Yes,sir." The manager's first answer is strong indication Drake'serror in sewing a particular kind of chair back was not thereal reason for his dismissal.Wilson admitted that model 369chairs were also produced at other plants of the Respondent,and when,a few weeks earlier,Drake was seen to,make suchmistakes,Criddle toldhim about it but did nothing more.Criddlealso admitted Drake was "a good worker," "a hardworker."In a plant with a 40-to-50-man turnover eachmonth,such an employee would hardly be dismissed out ofhand for errors that had been passed over before.But most significant of all is the initial threat of retaliationagainst this man when he started soliciting union cards allover the plant. McCaney, the personnel manager, told hismother the first day he could be"fired on account of Union."Instead Drake persisted,and by June had successfully solic-ited perhaps 100 more cards. All things considered, on thistotal record I do not credit the general testimony of themanagement witnesses.I find that Drake was dischargedbecauseof hisprounion activities and that thereby the Re-spondent violated Section 8(a)(1) and(3) of the Act.D. ReprimandsforAssistingthe Unionat the NLRBHearingMary,young Drake's mother,and Robbie Anderson, haveboth worked for this company for 7 years.Neither was evercriticizedfor her workand neither was ever given a repri-mand of any kind.Each of them was subpenaedby the Unionto appear as witnesses at the Board hearingon the Union'srepresentation petition and testified there on August 13,1974. They wereserved with the subpenas on the evening ofthe day beforeat home and the next morningcalled the plantto say they wouldnot be in thatday. Thereis no issue as towhat they told thecompany representative on the telephone.Mrs. Drakecalled at 6:55 a.m.and talked tothe personnel-manager, saying she would not be in.When he askedwhy, shesaid:"I'm going to a NationalLabor RelationsBoard hear-ing," and he answered:"Well,, all right." Anderson calledabout 8:15 and alsospoketo McCaney."I said, `Billy, this isRobbie.I've got togo to Courtthis morning, today.' And heasked me what time, and I told him at 1 o'clock.He saidokay. And Isaid well I'll see you tomorrow.And hesaid, wellfine. Thatwas the end of the conversation."The hearingwas scheduledfor 1 p.m., but Bracken, theunion officer,had askedthe two ladies to meet with him inthe morning to discussthe facts they would bring out. At theclose of the hearing,after thetwo had testified, the Respon-dent's lawyer advisedthe Companyto put a reprimand oneachof the twowomen for having been absent from workduring the morning without proper justification. As ex-plained at the hearingby theRespondentthiswas a correct 96DECISIONSOF NATIONALLABOR RELATIONS BOARDthing to do because the hearing was not scheduled to startbefore 1 p.m. The complaintallegesthat by so reprimandingthese two employees the Respondent illegally coerced themin their statutory right to assist the Union, thereby violatingthe Act, and I so find.The Respondent certainly knew when the women calledthat morning that the hearing was scheduled for the after-noon,for its agents were there themselves. Anderson eventold the personnelmanagershe was scheduled to testify at 1p.m. If she were violating . any "established policy," asManagerWilson said at the hearing, the time to tell Andersonso was when she telephoned early in themorning. I am con-vinced the reason these two written reprimands were giventhe women was to intimidate them against further assistanceto the Union. When Andersonwas inthe office the next dayand protested against the reprimand, her supervisor, Nabors,asked her "why are you turning, against the company." Thiswas the employee's testimony. Naborssaiditwas "not inthose terms ..., I asked why she got mixed up ...."Q.... What are you referring to? The Union, is thatwhat you're referring to?A. Yes.Q. Is that what you asked her, why did you get mixedup in the Union?A. No, I didn't say the union. I said why did you getmixed up in this... .The purported assertion of innocuous reprimand is notstrengthened by Manager Wilson's belated attempt to injectan extraneous element in defense. At one point he assertedthat one of the women deserved the reprimand because on thetelephone she had said she had to go "to an industrial rela-tions hearing," as distinguished from a National Labor Rela-tions Board hearing. I find that the Respondent reprimandedMary Drake and Robbie Anderson because they participatedin the National Labor Relations Board hearing on behalf ofthe Union and thereby violated Section 8(a)(1) and (4) of theAct.THE REMEDYIn view of the unfair labor practices found to have beencommitted, the Respondent must be ordered to take appro-priate remedial action. This will include, of course, an injunc-tion against repeating such unfair labor practices, and anorder directed towards affirmative action aimed at undoingthe effects of the improper conduct. Johnnie Drake, who wasillegally discharged, must be restored to his former employ-ment,or an equivalent position, and made whole for any lossof earnings he suffered in consequence. And the unfair laborpractices committed require a broad cease-and-desist orderbinding the Respondent not to commit further unfair laborpractices of any kind.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAw1.By discharging Johnnie Drake on June 19, 1974, theRespondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(3) of the Act.2. By recording reprimands issued against Mary Drake andRobbie Anderson, the Respondent violated Section 8(a)(4) ofthe Act.3.By the foregoing conduct, by interrogating employeesconcerning their union sentiments and activities, by threaten-ing to discharge employees for union activities, by threaten-ing to blacklist its employees, by spying upon union meetings,by asking employees to attend the unionmeetingsand reportback to management the identity of employee participants,the Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: ,ORDER'The Respondent, Burris Industries,, Inc., Prairie,Missis-sippi, its officers, agents, successors, and assigns, shall:1.Cease_ and desist from:-(a)Discharging or in any other manner discriminatingagainst its employees because of their union activities.(b) Issuing reprimand notices to, and placing them in thefiles of, employees because they participate in National LaborRelations Board hearings.(c)Coercively interrogating employees concerning theirunionsentiments and activities, threatening to discharge em-ployees for union activities, threatening to blacklist em-ployees, spying upon union meetings, or asking employees toattend union meetings and to report back to management theidentity of employee participants.(d) In any othermannerinterfering with, restraining, orcoercing employees in the exercise of their right to self-organ-ization, to form, join or assist UBC, Southern Council ofIndustrialWorkers, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities forthe purpose of collective bargaining or, other mutual aid orprotection, or to, refrain from any and all such activities.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:2 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes BURRIS INDUSTRIES, INC.(a) Offer Johnnie Drake immediate and full reinstatementto his former position or, if such position no longer exists, toa substantially equivalent position,without prejudice to hisseniority or other rights and privileges,and make him wholefor any loss of pay or any benefit he may have suffered byreason of the Respondent's discrimination against him.(b)Preserve,and upon request, make available to theBoard or its agents, for examination and copying,all payrollrecords, social security payment records, timecards,person-nel records and reports,and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Expunge from its records the reprimand notices issuedtoMary Drake and Robbie Anderson on August 14, 1974.(d) Post at its place of business in Prairie,Mississippi,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the Regional Director forRegion 26,after being duly signed by Respondent's represen-tative,shall be postedby theRespondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(e) Notify the Regional Director for Region 26, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIX97NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found, after ahearing, that we violated the Federal law by discharging anemployee because he engaged in union activities and by com-mitting other acts of illegal coercion:WE WILL NOT coercively question our employees con-cerning their union sentiments or activities.WE WILL NOTthreaten to discharge our employees be-causeof theirunion activities.WE WILL NOT threaten to blacklist our employeesagainst any further employment because of their unionactivities.WE WILL NOT spy upon the union activities or unionmeetings of our employees.WE WILL NOTrequest our employees to attend unionmeetings and to report to management the identity ofemployees participants.WE WILL NOTdischarge or discriminate against anyemployees for engaging in concerted or union activities.WE WILL offer Johnnie Drake immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position.WE WILL pay Johnnie Drake for any earnings he lostas a result of our discrimination against him,plus 6-percent interest.WE WILL expunge from our records the reprimand no-tices given to Mary Drake and Robbie Anderson onAugust 14, 1974.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of theirright to self-organization,to join or assist UBC, South-ern Council of Industrial Workers, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, or anyother labor organization,and to engage in other con-certed activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.BURRISINDUSTRIES, INC.